THIRD DIVISION
                              DOYLE, P. J.,
            REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                        NOTICE: Motions for reconsideration must be
                        physically received in our clerk’s office within ten
                        days of the date of decision to be deemed timely filed.
                                   https://www.gaappeals.us/rules



                                                                           June 6, 2022




In the Court of Appeals of Georgia
 A22A0576. BLAZEK v. THE STATE.

      REESE, Judge.

      This is the second appearance of this case in this Court. In State v. Blazek

(“Blazek I”),1 the State appealed the trial court’s decision granting Brian Lee Blazek’s

motion for reconsideration of the denial of his motion in limine and motion to

suppress the results of the State-administered breath test and field sobriety

evaluations.2 The trial court relied upon Price v. State,3 as “binding precedent

requiring Miranda[4] warnings to precede an officer’s request for a breath sample


      1
          353 Ga. App. 127 (836 SE2d 213) (2019).
      2
          Id. at 127.
      3
          269 Ga. 222 (498 SE2d 262) (1998).
      4
          See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
from an in-custody suspect.”5 After the trial court reached this decision, the Supreme

Court of Georgia overruled Price in State v. Turnquest.6 Because the trial court relied

solely on Price in granting Blazek’s motion, we vacated the suppression order but

remanded for a consideration of other arguments raised by Blazek.7 On remand, the

trial court denied Blazek’s motion to suppress, and a jury found him guilty of driving

under the influence (“DUI”).8 For the reasons set forth infra, we vacate the denial of

Blazek’s motion to suppress and remand for further proceedings.

      Viewed in the light most favorable to the verdict,9 the evidence shows the

following.10 Officer Michael Ricks with the Gwinnett County Police Department was

dispatched to investigate a called-in complaint that Blazek had possibly been

operating an 18-wheel tractor-trailer while intoxicated. Officer Ricks made personal




      5
          Blazek I, 353 Ga. App. at 128-129 (citation and punctuation omitted).
      6
          305 Ga. 758 (827 SE2d 865) (2019).
      7
          Blazek I, 353 Ga. App. at 129.
      8
          See OCGA § 40-6-391(a) (5).
      9
          See Fofanah v. State, 351 Ga. App. 632, 633 (832 SE2d 449) (2019).
      10
           See also Blazek I, 353 Ga. App. at 128-129.

                                           2
contact with Blazek, who was standing next to his tractor-trailer. Ricks noted that

Blazek had bloodshot eyes and a strong odor of alcohol coming from his person.

      Blazek consented to voluntary field sobriety tests, which indicated impairment.

Officer Ricks then asked Blazek to give a sample of his breath into the portable

alco-sensor, and he consented. The test was positive for alcohol on his breath.

      Officer Ricks determined that Blazek was a less-safe driver because of alcohol

impairment and placed him under arrest. Ricks then read Blazek the then-current

implied consent notice for civilian drivers, which included a warning that his refusal

to submit to chemical testing could be used against him at trial and that his driver’s

license could be suspended if he tested and the results revealed a blood alcohol

concentration of 0.08 grams or more. The officers did not read a Miranda warning.

Blazek was then transported to the Gwinnett County Sheriff’s Office, where he

consented to a breath test using the Intoxilyzer 9000.

      Blazek filed a motion to suppress the results of the breath test, which the trial

court initially denied. The trial court then granted Blazek’s motion for reconsideration

of that order, which the State appealed. The trial court’s order granting Blazek’s

motion for reconsideration relied upon Price as “binding precedent requiring

Miranda warnings to precede an officer’s request for a breath sample from an

                                           3
in-custody suspect[.]” Because the officer did not provide a Miranda warning to

Blazek before seeking his consent for a breath sample, the trial court granted Blazek’s

motion to suppress evidence of the State-administered chemical breath tests and field

sobriety evaluations.

      On the State’s appeal, in Blazek I, we noted that the Supreme Court had

overruled Price, holding that “‘neither the Georgia right against compelled

self-incrimination, the Georgia right to due process, nor a Georgia statute prohibiting

compelled self-incrimination requires law enforcement to provide similar Miranda

warnings to persons arrested for DUI before asking them to submit to a breath test.’”11

We “vacate[d] rather than revers[ing] the trial court’s ruling, because the trial court’s

resolution of the motion to suppress based on Price meant that it did not consider

alternative arguments for suppression raised by Blazek.”12

      On remand, the trial court entered a consent order to supplement the record, to

reflect a “colloquy,” in lieu of holding a hearing on the remaining suppression issues.

Attached to the order was an e-mail exchange between the parties, in which Blazek’s



      11
        Blazek I, 353 Ga. at 129 (quoting Turnquest, 305 Ga. at 758) (additional
punctuation omitted).
      12
           Blazek I, 353 Ga. App. at 129 (citation and punctuation omitted).

                                           4
attorney stipulated that Blazek had been read the implied consent card that was

current at the time, that there had already been an evidentiary hearing, that it was

unnecessary to have an officer testify as to this issue, and that Blazek was seeking to

suppress because the implied consent warning was misleading under Elliott v. State.13

      Also attached to the consent order was the State’s response to the e-mail, in

which it agreed that if the reading of the old version of the implied consent notice was

the only issue, then the parties could rely on the transcripts from prior hearings and

the prior orders and submit the remaining issue to the trial court on the briefs.

Blazek’s attorney agreed, stating that he would “submit a brief on the matter as this

case has already had two hearings and an appellate decision it seems the most

economical way to handle this final motion matter.”

      Blazek submitted a brief to the trial court, arguing that he could not freely and

voluntarily consent based on the inaccurate information in the old implied consent

notice that he had to comply. Blazek also contended that the warning given was the

one for civilian drivers, and that he should have been read the notice applicable to

commercial drivers. He argued that these facts “should be considered as part of the



      13
           305 Ga. 179, 223 (II) (E) (824 SE2d 265) (2019).

                                           5
totality of the circumstances that induced [him] to unwillingly submit to the State’s

breath test.”

      The State filed a response brief, in which it claimed that the only issue before

the court was “the purely legal issue of whether the reading of the implied consent

card used[,] standing alone, warrant[ed] suppression of the breath test.”14 The State

contended that Blazek had waived any as-applied challenge to the reading of the old

version of the notice and to the reading of the civilian notice rather than the

commercial driver notice.

      The trial court denied the motion to suppress, finding that the reading of the old

implied consent notice was not per se coercive. While the reading of the wrong

(civilian) notice was potentially an issue in a totality-of-the-circumstances analysis,

the court found that the parties had agreed the only issue was a legal one. The court

concluded that the trial judge who ruled in the first suppression order had applied the

totality-of-the-circumstances test and found that Blazek freely and voluntarily

consented.

      At trial, Blazek again objected to the introduction of the breath test results on

the grounds that the implied consent notice contained an incorrect statement of the

      14
           (Emphasis in original.)

                                          6
law and that he should have been read the notice for commercial drivers. The court

summarily overruled the objection and allowed the result of the breath test to come

into evidence.

      Specifically, the jury heard evidence that Blazek’s blood alcohol content was

0.186. The jury found Blazek not guilty on the DUI (less safe) charge, but found him

guilty of driving under the influence in that he had a blood alcohol concentration of

0.08 grams or more within three hours after his actual physical control of a moving

vehicle ended.

      Blazek filed an amended motion for new trial, again arguing that he could not

have made a knowing and informed consent because the implied consent warning

contained misstatements of law and overstated the applicable blood alcohol limit. The

trial court denied Blazek’s motion, and this appeal followed.

      “In reviewing a trial court’s ruling on a motion to suppress, an appellate court

must construe the record in the light most favorable to the factual findings and

judgment of the trial court and accept the trial court’s findings of disputed facts

unless they are clearly erroneous.”15 However, “[w]hen the evidence is

uncontroverted and no question of witness credibility is presented, the trial court’s

      15
           Fofanah, 351 Ga. App. at 634 (1) (citations and punctuation omitted).

                                          7
application of the law to undisputed facts in ruling on a motion to suppress or a

motion in limine is subject to de novo appellate review.”16 With these guiding

principles in mind, we turn now to Blazek’s claim of error.

      Blazek argues on appeal that the trial court erred in suppressing the results of

his breath test as he did not knowingly and willingly consent and as he was induced

by inaccurate statements in the implied consent card and the understating of the legal

limit for the type of vehicle he had been driving.

      There is no dispute that the implied consent notice improperly advised Blazek

that he was required to submit to a breath test and that his refusal to consent to a

breath test could be used against him at trial.17 While there is no dispute that Blazek

was not read the notice for commercial drivers, the trial court found in its original

order that it was not relevant because Blazek was not charged with commercial DUI.

The trial court did not address this issue on remand.

      In Blazek I, we vacated and remanded specifically because “the trial court’s

resolution of the motion to suppress based on Price meant that it did not consider



      16
        Kallon v. State, 355 Ga. App. 546, 547 (845 SE2d 348) (2020) (citation and
punctuation omitted).
      17
           See Elliott, 305 Ga. at 223 (II) (E).

                                             8
alternative arguments for suppression raised by Blazek.”18 On remand, however, the

trial court found that the only issue before it was a per se challenge to the reading of

the old implied consent notice.

      The record does not indicate that Blazek waived his argument that he did not

voluntarily consent to the breath test under a totality of the circumstances, including

the misstatements in the old implied consent notice and the reading of the notice for

civilian drivers rather than commercial drivers.19

               Although the reading of the implied consent notice may be one
      factor that is considered in determining whether consent to a breath test
      was voluntary, the trial court also must consider factors such as a
      defendant’s age, education, capacity, the nature of questioning, and any
      threats employed. Where a trial court’s order does not reflect
      consideration of voluntariness under the totality of the circumstances,
      remand is required.20




      18
           Blazek I, 353 Ga. App. at 129 (citation and punctuation omitted).
      19
        See Fofanah, 351 Ga. App. at 636 (2) (b) (“[A]nother significant factor in the
inquiry is whether a deceptive police practice caused a defendant to incriminate
himself. The failure of the police to advise the accused of his rights is a factor to be
evaluated in assessing the voluntariness of an accused’s consent.”).
      20
        State v. Henderson, 356 Ga. App. 473, 476 (847 SE2d 833) (2020) (citations
omitted).

                                           9
      Accordingly, we vacate the order denying Blazek’s motion to suppress and

remand for the trial court to consider whether Blazek’s consent to a breath test was

voluntary under a totality of the circumstances. “We note that our opinion is not a

determination that the trial court admitted the test results in error, and so we are not

vacating [Blazek’]s conviction[ ] or ordering that he be granted a new trial. The trial

court, however, is free to order such relief upon remand if it determines that the

breath test results should be suppressed.”21

      Judgment vacated and case remanded. Doyle, P. J., and Senior Appellate

Judge Herbert E. Phipps concur.




      21
           Kallon, 355 Ga. App. at 550 (2).

                                          10